Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Interview Summary
The previous office action mailed on November 21, 2022 is hereby VACATED.  A corrected office action is provided herewith.

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
            Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Claim Construction
The claims refer to the term “pseudo-equilibrated”, which is not common language in the FCC catalyst technology.  Applicant’s definition thereof implies that the catalyst must undergo a laboratory evaluation including metal supporting and steaming treatments.  Applicant is advised that as such limitations comprise the disclosed definition, and accordingly, this definition is considered to be included within the subject matter of the instant claims.  If the applicant  disagrees with this construction, explanation or  claim amendments are suggested in response to this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite in the recitation of “excellent in heavy oil cracking performance”.  This language constitutes relative terminology with no specified point of reference and thus cannot be quantified.
Claim 3 recites what appears to limit the catalyst in terms of a “test” and appears to reference possibly the product ratio.  This limitation fails to properly limit the catalyst composition because further explanation of the C4 hydrocarbons under examination, the details of the “test”, and definition of the “index” being claimed, the metes and bounds of this claim are unclear.  Moreover, such limitation will be considered met by any catalyst reading on claim 2, as this limitation cannot be quantified in the absence of conduction of the “test”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-110698, the machine translation of which is referenced, taken with Wallenstein et al.

JP 2010-110698 discloses a catalyst composition comprising a 1:1 mass ratio of two components (the broad range of ratios exceeds this specifically identified ratio, claims 3 and 4), one of which is a USY zeolite, activated alumina (aluminum chloride, boehmite, alumina sol, etc. [0013]), silica (silica sol, colloidal silica, [0013]) and clay mineral [claim 6], carrying at least about 2.0 mass% rare earth measured as oxide [0019]-[0014]. The second component  comprises USY, activated alumina and kaolin, carrying 4.0 mass% rare earth measured as oxide.  Example 1 is highly relevant.  This reference differs from the instant  claims in the failure to disclose the hydrogen-transfer activity of the catalyst components. The instant claims would have been obvious, however, in view of the general knowledge of the artisan that hydrogen  transfer activity is related to the rare earth content in REUSY zeolite catalysts. 
Wallenstein et al is supplied only to support the examiner’s position amounts of rare  earth in zeolites will also provide higher acid site density, which ultimately enhances cracking.  See the abstract.  The artisan in possession of the catalyst of JP 2010-110698 would be aware that the two catalyst components disclosed by that reference would be representative of two catalysts having different hydrogen-transfer activity, and thus renders obvious the instantly claimed catalyst composition.  
Table 1 also clearly shows that the two components have different amounts of rare-earth reading on the instantly claimed ratios, and thus one of the components [e] would be expected to have a higher hydrogen transfer activity over catalyst [a].  Selected faujasites are disclosed as effective zeolites.  Metal components such as calcium, magnesium are suggested as metal trapping agents [0020], which would read on the limitation of “pseudo-equilibrated” species of the claims. The suggestion of USY by the reference also implies that the zeolite has been steamed, also reading on the limitation of pseudo-equilibrated.  As a result, the limitations regarding the pore volume ratios of all of the claims are considered to be within the skill of the reference disclosure. With respect to the claimed ratios regarding the pore volume/pore size,  as the reference contains indistinguishable components comprising the same zeolite and matrix components in commensurate amounts, and they are produced in the same way (USY has been “pseudo-equilibrated”), the compositions will have the same micropores from the zeolites, the mesopores from steam treatment of the zeolites and the matrix materials, and macropores from the matrix materials. Absent some convincing showing of evidence to the contrary, one ordinarily skilled in the art would have the expectation that pore characteristics claimed herein would already have been addressed by JP 2010-110698 as the reference contains all of the claimed components in all of the claimed amounts [0021]-[0027].  The reference is silent with respect to lattice constants of the instant claims.  This limitation would have been obvious to the ordinarily skilled artisan, however, because the prior art is replete with FCC catalyst compositions using USY zeolite in a matrix and promoted with rare earth elements, with lattice constants overlapping both of the herein claimed ranges.  See the provided US 2015/0202605 Hayashi et al. reference.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Vogt et al. article discusses a wide variety of the manner in which zeolite Y is modified to provide exceptional results in FCC processes.
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732